UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2003


BORA ERDEM; AISE HUMEYRA ERDEM; TAYYIBE MISEM ERDEM;
MUSTAFA ERDEM,

                    Plaintiffs - Appellants,

             v.

UNITED STATES OF AMERICA; ALEJANDRO N. MAYORKAS, Secretary,
U.S. Department of Homeland Security; UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; TRACY RENAUD, Senior Official performing the
duties of the Director; TERRI ROBINSON, Acting Director, USCIS National
Benefits Center,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00506-AJT-TCB)


Submitted: November 2, 2021                                       Decided: January 7, 2022


Before NIEMEYER, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bora Erdem, Aise Humeyra Erdem, Tayyibe Misem Erdem, Mustafa Erdem, Appellants
Pro Se. Michelle Marie Ramus, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants Bora and Aise Erdem, along with their children, Tayyibe and Mustafa

(collectively, “the Erdems”), who are natives and citizens of Turkey, appeal the district

court’s order dismissing without prejudice for lack of subject matter jurisdiction the civil

action that the Erdems brought pursuant to the Administrative Procedure Act, 5 U.S.C.

§§ 701-706. Specifically, the district court relied on our decision in Lee v. U.S. Citizenship

& Immigr. Servs., 592 F.3d 612 (4th Cir. 2010), to hold that it lacked subject matter

jurisdiction to review the Erdems’ claims related to the denial of their applications for

adjustment of status. Upon review of the parties’ arguments on appeal in conjunction with

the record and the relevant authorities, we discern no error. Accordingly, we affirm the

district court’s order. Erdem v. United States, No. 1:20-cv-00506-AJT-TCB (E.D. Va.

Aug. 24, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2